It gives me great
pleasure to congratulate you, Sir, as you ably and
wisely guide our deliberations at the fifty-ninth
session. Allow me also to take this opportunity to
express my delegation’s appreciation to Mr. Julian
Hunte of Saint Lucia for his successful stewardship of
the work of the fifty-eighth session.
The world has changed a great deal since our
hopes and aspirations were enshrined in the Charter
almost 60 years ago. What has not changed, but
remains unaltered, is our collective desire to build a
safe, tolerant and secure world, anchored in justice and
social progress.
What has not changed is the very spirit and
driving force that brought us together — we, the
peoples of the United Nations. Those opening words of
the Charter remind us that the United Nations is a
creation of the peoples of the world. Those words
compel us to recall that our Organization has been
entrusted by our peoples with the sacred task of
translating their aspirations into reality. They are words
that tell us that we are assembled today not only as
delegates of our Governments, but also as
representatives of our peoples. With those words, the
Charter freed the world from the notion that only States
matter. With those words, the people were placed at the
heart of our United Nations.
Today, the technologies and discoveries that make
the world smaller and should bring us together are
being used to tear us apart. Today, new forms of
political, economic and social division directly threaten
our people and the values and dreams they hold dear.
These threats have the potential to overwhelm the
gains of our Organization and to divide our peoples.
All these factors have given rise to clamour for
decisive reform in the United Nations. We should start
with the basic reform of the structures and
relationships that define powers and responsibilities.
For our Organization, this means pursuing earnest
reforms in the Security Council; the General Assembly
and its subsidiary bodies; and the Secretariat. But
addressing the most basic elements is also the most
difficult thing to do.
Any planned reform of the United Nations should
be endorsed by consensus by all 191 Member States.
Any reform of the Security Council should give due
consideration to the views of the five permanent
members, as they will have the final say in the matter.
15

Any reform should also recognize that a country like
Japan deserves to be considered for a seat as a
permanent member.
We must all put our creative energies to work,
spare no effort and ignore no avenue or opportunity in
bringing greater peace and progress to our peoples.
Religion and religious leaders have a role to play in
fostering tolerance and greater understanding among
peoples. They bring unique perspectives to the
promotion of human rights and fundamental freedoms.
Inter-faith dialogue between the peoples of
different civilizations should also be encouraged. Deep
and historic divisions can be healed through a dialogue
between peoples of different faiths and civilizations.
The Philippines will work with like-minded
delegations in support of efforts to broaden such a
dialogue.
Our peoples’ differences, whether of belief or of
culture, should not be a basis for misunderstanding or
conflict. But most of all, reform must begin by placing
the welfare and interests of the peoples of the world at
the forefront our deliberations.
In the 15 minutes that it will take me to deliver
my remarks, 60 people will have died of tuberculosis.
By the time the curtain falls on a Broadway show, 250
persons, mostly women and children, will have been
trafficked into forced servitude or prostitution. By the
time we wake up tomorrow morning, 3,000 children
will have died of malaria and a further 6,000 children
will have perished for lack of clean water.
Instead of having school books in their hands,
over 300,000 children in conflict areas have their
fingers on the triggers of automatic rifles.
HIV/AIDS kills 3 million people a year; millions
of refugees crowd camps. One fifth of the world’s
population still live in abject poverty, barely subsisting
on less than the price of the newspaper sold around the
corner from our hotels.
Terrorism, the spread of weapons of mass
destruction and the massive proliferation of small arms
directly threaten the people and their livelihood and
represent an assault on their dignity.
Critical flashpoints, most of which are in my part
of the world, have the potential for armed conflict that
would certainly place people and their futures at grave
risk.
As a founding Member of the United Nations and
as a current member of the Security Council, the
Philippines places its faith in the Organization for the
maintenance of international peace and security, the
promotion of social progress and better standards of
life and the protection of the fundamental rights of
individuals.
People antedate the evolution of statehood. As we
place people at the centre of the United Nations, I
would like to highlight the need to protect their lives
and the importance of ensuring their livelihood and
promoting their dignity.
We must allow our peoples to live free from fear,
to live in a safe and secure world. Terrorism poses a
serious threat not only to the lives of our people, but
also to the values and ideals that define our societies.
Terrorism reduces people to mere pawns in a ruthless
game of competing beliefs and ideologies.
The rubble in Jakarta has been cleared. Flowers
cover the little graves in Beslan. But the enemies of all
peoples are still lurking in the shadows, conspiring and
plotting, with evil in their hearts and the blood of
innocents on their hands.
The Philippines condemns all forms of terrorism.
No cause or dogma can ever justify its use. Long
before 11 September 2001, the Philippines and its
people suffered from the scourge of terrorism. We have
seen the face of terror and felt its deadly touch. We
were among the first in our region to join the
international war against terror. The Philippines
believes that conflicts should be addressed before
terrorism can begin to define or exploit them. This can
be done by working together with other nations.
President Gloria Macapagal-Arroyo believes that
a new kind of peace has to be developed for a new kind
of war, waged by terrorists. She proposes a new global
alliance to alleviate poverty and remove it as a
breeding ground for resentment and conflict.
With the help of the Organization of the Islamic
Conference, violent secessionism has given way to
peaceful autonomy in southern Philippines. The
potential for terrorism to breed has been drastically
reduced. In partnership with Malaysia, we are closer to
a negotiated peace with the remaining secessionists,
who themselves have renounced terror. With Norway
as a facilitator, prospects remain for peace talks with
16

one of the world’s few remaining communist rebel
groups.
Another important dimension of human security
is economic. At the national level, economic security
means primarily providing livelihood for the people. In
the Philippines, President Arroyo has enshrined that
goal in her 10-point programme of action for 2004 to
2010. The programme calls for the creation of
6 million jobs in six years by giving more opportunities
to entrepreneurs, tripling the amount of loans to small
and medium-size enterprises and developing 1 million
to 2 million hectares of land for agribusiness.
If we are to maintain economic security, the
international community should also make job creation
a priority goal in international economic cooperation.
The General Assembly should look more closely at
innovative tools that will help spur economic growth,
particularly in developing countries. Greater attention
should be focused on how micro-credit or
microfinance — an area where the Philippines has
made significant strides — could serve as an
instrument to alleviate the conditions of the poorest of
the poor.
Creative ways to solve the lingering debt issue
and the spiralling cost of energy should also be
considered. We need to ease the burden of debt
servicing and to channel those meagre resources to
where they are needed most. Each day, developing
countries pay the rich nations $717 million in debt
service. Every baby born in the developing world
already owes $482 at birth. Every year, sub-Saharan
Africa pays $10 billion in debt service — four times as
much money as the countries in the region spend on
health care and education. The wise mobilization of
domestic resources, such as remittances for
development, should also be carefully studied.
Remittances by migrants — much greater than the total
amount of overseas development assistance —
alleviate the poverty of the family members remaining
in their country of origin.
Economic security prospers when the playing
field is level for both developed and developing
countries. Levelling the economic playing field ensures
that the fruits of globalization will benefit the people in
terms of better opportunities, more jobs and improved
livelihood. International trade, investment and
development are crucial tools in raising the people’s
standard of living. But the people of poor countries
continue to face persistent barriers to their products
from the developing world. Those barriers exist despite
the strictures of the international trading system,
emphasizing the need for an open, rule-based
multilateral trading system.
Economic crises in developing countries result in
immediate threats to human security. When people do
not know where their next meal will come from or
when their crops will fail, human security is
compromised. In an interlinked global economy, crises
spread rapidly. The prevention and mitigation of such
crises in developing countries also enhances human
security in developed countries. A World Bank study
shows, for instance, that the total elimination of
agricultural subsidies in rich countries would increase
rural income in low- and medium-income countries by
about $60 billion a year.
Needless to say, international trade policy needs
to be fair, not only to farmers of the developed world,
but also to their counterparts in the developing
countries. As a start, a substantial reduction in
agricultural subsidies for farmers in rich countries
would go a long way towards helping their fellow
agricultural workers beyond their borders. There is also
a need for developed countries to implement their
commitments to allocate 0.7 per cent of their gross
national product for official development assistance.
Again, official development assistance is an instrument
to help people help themselves — a social
responsibility that is more pronounced now, in an era
of increasing globalization. The inexorable pace of
globalization fuels new phenomena and creates new
challenges to human security. The fluidity of capital,
technology, culture and even people should be
acknowledged as inherent to globalization and should
be harnessed for the good of the people.
Democracy and freedom — central elements to
ensuring the rights and dignity of the people — should
be encouraged and promoted, particularly in countries
that are in transition or recovering from conflict. It is
in that spirit that the Philippines supports the call for
the establishment of a democracy fund. The Philippines
is prepared to provide technical support and training in
the areas of governance, the administration of justice,
electoral processes and similar subjects, with
third-party support. We will share our knowledge — a
result of our own experience as Asia’s first
democracy — since we have had to struggle to regain
and preserve that very same democracy.
17

The world should continue to support the people
of Iraq in their valiant effort to create a democratic,
free, pluralistic and secure nation. The Philippines
stands ready to assist in implementing Security Council
resolution 1546 (2004) on Iraq, which was
unanimously adopted during our presidency of the
Council last June. The United Nations has a significant
role to play in Iraq in the political process leading to
the elections scheduled for January next year, and it
deserves the full support of the international
community in its efforts to build a stable and peaceful
Iraq.
Conflict has devastating effects on the safety and
security of people. The deliberate targeting of innocent
civilians as victims is increasingly being used as a
weapon of war and as a tool of terrorists. The
movement of people across borders reinforces the
interdependence of countries, facilitates the transfer of
skills and knowledge and stimulates economic growth
and development. In order to protect the security of
migrants, we must give them the legal status that will
enable them to gain access to basic services and will
ensure the protection of fundamental rights. The
International Convention on the Protection of the
Rights of All Migrant Workers and Members of Their
Families entered into force on 1 July 2003. We take
this opportunity to call on all our friends to make every
effort to accede to the Convention.
The interdependence and interlinkages among the
peoples of the world require that human security
should top the agendas of local, national, regional and
global governance. Human security addresses the
challenges of the twenty-first century, responds to our
peoples’ aspirations as enshrined in our Charter and
reinvigorates the United Nations in the process.
Finally, in a world where people are sometimes
reduced to images on a screen and their suffering
distilled into pixels and fonts, perhaps we should again
be reminded that, when we gave life to the United
Nations almost 60 years ago, we ushered in a new era
in the human saga, embarking on our historic journey
with the words: “We the peoples of the United
Nations ...”.